GAROUTTE, J.
The widow and children of Frederick Glueck, deceased, have brought this action to recover damages for his death, which occurred under the following state of facts:
Defendant and a friend were firing at a target with pistols at a distance of about one hundred and thirty-five feet, and near the home of Glueck. He was standing at an angle from the target and defendant and some forty feet distant from the target, and one hundred and fifty feet distant from defendant, observing the firing. Defendant’s pistol became disarranged, and while holding it upon his knee and in the act of repairing the defect it was fired, and the ball struck and killed Glueck. The pistol was pointed in the general direction of Glueck at this time. The evidence is sufficient to indicate that fact, especially so when the sad results of the shot are considered. Upon this, state of facts were the jury justified in holding defendant pecuniarily liable? The true solution of this question is dependent upon the propositions, viz: Was the defendant guilty of negligence, and if so, was the deceased guilty of such contributory -negligence as would release defendant from liability? Appellant’s counsel contend with but little zeal that defendant was not guilty of negligence. A party who is engaged in manipulating a loaded pistol in the presence of other people should use great care in such manipulation; and the fact that this pistol was pointed in the general direction of the deceased, with knowledge of defendant that it was loaded, and with the further knowledge by him of the location of the deceased at that time, and in view of the further fact that it was being manipulated in a manner which was likely to cause it to be fired, are matters which taken together are amply sufficient to stamp the conduct of the defendant as negligent to a great degree. In the statement of the foregoing facts we give them in line with the verdict-of the jury. Under the evidence, the jury were justified in finding these facts as we have summarized them, and upon such a finding they were authorized in saying that defendant did not exercise that care in handling his pistol which the law demands.
Was the deceased guilty of contributory negligence ? Much is said by defendant’s counsel regarding the dangerous position occupied by deceased when shot, to the effect that he was but *291forty feet from the target and had been warned that his position was a dangerous one and advised to change it. If deceased had' been killed when defendant was firing at the target, by reason of a spent ball, or a poor aim or a premature discharge of the pistol, these claims would have weight. But we do not see that they have anything to do with the case under existing circumstances. It would seem that the firing at the target is almost a false quantity. The deceased was not killed by reason of his proximity to the target; and thus his position of danger, if it was a dangerous one, did not contribute to the accident. Perchance before the firing at the target had been resumed he would have changed his position. In its simplest form the ease seems to be that deceased was standing about one hundred and fifty feet distant from defendant, who was manipulating a loaded pistol. At this time the pistol was accidentally discharged by reason of this manipulation, and deceased was killed by the shot. Under these circumstances, the jury were entirely justified in finding deceased was not guilty of negligence by reason of being at the point where killed. In other words, the jury had the right to say, from the evidence, that his position at the moment of time when he was killed was not in itself a dangerous one.
The law of the ease was properly presented to the jury.
For the foregoing reasons the judgment and order are affirmed.
Van Dyke, J., and Harrison, J., concurred.